DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/16/2022 has been entered. Claims 1-2,10,12,15,17 and 20 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are still pending in this application, with claims 1 and 11 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.


Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
1.	Applicant's arguments filed on 06/16/2022 on page 13
of applicant's remark regarding Claims 1,11, the applicant
argues that Wang does not disclose transmitting by a UE, a RRC message to report configuration failure to the network node when the UE is unable to comply with received sidelink configuration.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Wang discloses transmitting by a UE, a RRC reconfiguration complete message to network (Wang Page:26). Wang further discloses that the RRC reconfiguration complete message is sent with failure information when the PC5 AS configuration failure occurs. The UE is unable to establish (i.e. comply) the SLRB with the peer UE results in not complying to the received SLRB configuration. The peer UE rejects (i.e. not comply) or fails to establish SLRB which in turn ends up in failure to comply by the UE from the network perspective (Wang Page:25,26). The applicant here also fails to provide specific information on what is being achieved by reporting a failure to the network and any potential remedy. Thus, the applicant here fails to patentably distinguish the unable to comply in the claimed invention from the unable to establish teaching of Wang. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-10 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 12-20 are rejected based upon same motivation and rationale used for claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (WO 2021/087849 Al, hereinafter referred to as “Wang”) in view of JUNG et al. (US 2020/0229007 Al, hereinafter referred to as “Jung”).
	
Regarding claims 1 and 11, Wang discloses a method for a first User Equipment (UE) (Wang Fig.13 Ref:1204 Page:27 The UE1 (i.e. first UE)) to handle an invalid Radio Resource Control (RRC) reconfiguration message, the method comprising: transmitting a Sidelink UE Information message to a network node (Wang Fig.13 Ref:1202 Page:25 Lines:14-15 The UE1 sends SidelinkUEInformation to the Base station (i.e. network node)) to request a sidelink configuration for a sidelink Quality of Service (QoS) flow (Wang Fig.13 Page:19 Lines:10-14 The sidelink information has PC5 QoS Flow ID for SLRB configuration (i.e. SL QoS Flow)), wherein the Sidelink UE Information message includes the destination identity of the second UE and an identity of the sidelink QoS flow (Wang Fig.13 Page:19 Lines:10-14,22-23 Page:20 Lines:1-4 The UE sends more SLRB parameters to the base station which are destination ID (i.e. second UE destination ID) and PFI (i.e. QoS Flow ID)); receiving a RRC Reconfiguration message from the network node (Wang Fig.13 Page:27 Lines:2-6 The UE1 receives RRC ReConfig message from the BS), wherein the RRC Reconfiguration message includes the sidelink configuration (Wang Fig.13 Page:27 Lines:2-6 The RRC ReConfig message with SLRB configuration in response to SidelinkUEInformation Message); and transmitting a RRC message to the network node (Wang Fig.13 Page:27 Lines:2-6 The UE1 sends Failure information to the BS) to indicate a configuration failure if the first UE is unable to comply with the sidelink configuration included in the RRC Reconfiguration message (Wang Fig.12,13 Page:26 The UE sends failure information when it is not able to comply with SLRB configuration).
Wang does not explicitly disclose establishing a PC5 unicast link or a PC5-RRC connection with a second UE, wherein the PC5 unicast link or the PC5-RRC connection is associated with a destination identity of the second UE.
However, Jung from the same field of invention discloses establishing a PC5 unicast link or a PC5-RRC connection (Jung Fig.6 Ref:6a Para[0149] The PC5 RRC connection is setup with another terminal) with a second UE (Jung Fig.6 Ref:602 Para[0141] The vehicle terminal (i.e. second UE)), wherein the PC5 unicast link or the PC5-RRC connection is associated with a destination identity of the second UE (Jung Fig.6 Para[0141] The layer-2 ID (i.e. destination ID) of the different vehicle terminal is obtained and used for SL unicast communication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “establishing a PC5 unicast link or a PC5-RRC connection with a second UE, wherein the PC5 unicast link or the PC5-RRC connection is associated with a destination identity of the second UE” as taught by Jung. The suggestion/motivation would have been to manage a sidelink in an efficient and improved manner (Jung Para[0011]).

Specifically for claim 11, Wang discloses the UE that includes a processor (Wang Fig.2 Ref:236 The processor) and memory (Wang Fig.2 Ref:234 The memory).
Regarding claims 4 and 14, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Jung further discloses wherein the Sidelink UE Information message furthers includes a QoS profile of the sidelink QoS flow (Jung Para[0306] The SidelinkUEInformation message contains QoS profile for SL).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “wherein the Sidelink UE Information message furthers includes a QoS profile of the sidelink QoS flow” as taught by Jung. The suggestion/motivation would have been to manage a sidelink in an efficient and improved manner (Jung Para[0011]).
Regarding claims 5 and 15, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Wang further discloses wherein the sidelink configuration includes a Sidelink Radio Bearer (SLRB) configuration for a second SL DRB to which the sidelink QoS flow is mapped for transmissions from the first UE to the second UE (Wang Fig.13 Ref:1202 Page:25 Lines:14-15 The UE1 sends SidelinkUEInformation which includes SLRB information for established sidelink).
Regarding claims 9 and 19, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Wang further discloses wherein the network node is a base station (Wang Fig.13 Ref:1202 Page:27 The base station).



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jung and further in view of Li et al. (CN112351403A1, hereinafter referred to as “Li”).

Regarding claims 2 and 12, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Wang in view of Jung does not explicitly disclose releasing a first Sidelink (SL) Data Radio Bearer (DRB) to which the sidelink QoS flow is mapped when the first SL DRB has already been established, wherein the first SL DRB is established for sidelink transmissions from the second UE to the first UE.
However, Li from a similar field of invention discloses releasing a first Sidelink (SL) Data Radio Bearer (DRB) to which the sidelink QoS flow is mapped when the first SL DRB has already been established, wherein the first SL DRB is established for sidelink transmissions from the second UE to the first UE (Li Para[0083-0087] The last flow (i.e. SL QoS flow) mapped to the SLRB release causes the release of the SLRB (i.e. first SL DRB)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Jung to have the feature of “releasing a first Sidelink (SL) Data Radio Bearer (DRB) to which the sidelink QoS flow is mapped when the first SL DRB has already been established, wherein the first SL DRB is established for sidelink transmissions from the second UE to the first UE” as taught by Li. The suggestion/motivation would have been to provide QoS information reporting techniques (Li Para[0006]).



Claims 3,7-8,13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jung and further in view of Park et al. (US 2021/0136863 Al, hereinafter referred to as “Park”).


Regarding claims 3 and 13, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Wang in view of Jung does not explicitly disclose indicating a failure to the upper layers in the first UE.
However, Park from a similar field of invention discloses indicating a failure to the upper layers in the first UE (Park Fig.13 Para[0138] The UE reports link failure to a higher layer).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Jung to have the feature of “indicating a failure to the upper layers in the first UE” as taught by Park. The suggestion/motivation would have been to manage individual PC5 link out of multiple PC5 links established between the UEs (Park Para[0030]).

Regarding claims 7 and 17, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Wang in view of Jung does not explicitly disclose wherein the upper layers in the first UE release or remove a Vehicle-to-Everything (V2X) service associated with the sidelink QoS flow.
However, Park from a similar field of invention discloses wherein the upper layers in the first UE release or remove a Vehicle-to-Everything (V2X) service associated with the sidelink QoS flow (Park Fig.13 Para[0146] The V2X layer (i.e. upper layer) in the UE releases the PC-5 unicast link (i.e. link related to sidelink) whose PC-5 RRC connection was released).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Jung to have the feature of “wherein the upper layers in the first UE release or remove a Vehicle-to-Everything (V2X) service associated with the sidelink QoS flow” as taught by Park. The suggestion/motivation would have been to manage individual PC5 link out of multiple PC5 links established between the UEs (Park Para[0030]).

Regarding claims 8 and 18, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Wang in view of Jung does not explicitly disclose wherein the upper layers in the first UE release the PC5 unicast link.
However, Park from a similar field of invention discloses wherein the upper layers in the first UE release the PC5 unicast link (Park Fig.13 Ref:S1304 Para[0153] The higher layer in the UE releases the PC-5 unicast link).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Jung to have the feature of “wherein the upper layers in the first UE release the PC5 unicast link” as taught by Park. The suggestion/motivation would have been to manage individual PC5 link out of multiple PC5 links established between the UEs (Park Para[0030]).



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jung, Park and further in view of Li.


Regarding claims 6 and 16, Wang in view of Jung and Park discloses the method and the UE as explained above for Claim 1. Wang in view of Jung and Park does not explicitly disclose wherein the upper layers in the first UE release the sidelink QoS flow.
However, Li from a similar field of invention discloses wherein the upper layers in the first UE release the sidelink QoS flow (Li Para[0085] The upper layer of the terminal releases the QoS flow).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, Jung and Park to have the feature of “wherein the upper layers in the first UE release the sidelink QoS flow” as taught by Li. The suggestion/motivation would have been to manage a sidelink in an efficient and improved manner (Li Para[0011]).




Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jung and further in view of Samsung (R2-1916213-IDS, hereinafter referred to as “Samsung”).

Regarding claims 10 and 20, Wang in view of Jung discloses the method and the UE as explained above for Claim 1. Wang in view of Jung does not explicitly disclose transmitting a PC5-RRC message to the second UE if the first UE is unable to comply with at least a portion of the sidelink configuration included in the RRC Reconfiguration message, wherein the PC5-RRC message includes an identity of a first SL DRB or an identity of the sidelink QoS flow for release.
However, Samsung from a similar field of invention discloses transmitting a PC5-RRC message to the second UE if the first UE is unable to comply with at least a portion of the sidelink configuration included in the RRC Reconfiguration message (Samsung Section:2, Fig.1 A UE sends failure message to another UE in case of the UE is unable to comply part of the configuration), wherein the PC5-RRC message includes an identity of a first SL DRB or an identity of the sidelink QoS flow for release (Samsung Section:2, Fig.1 A UE sends failure message to another UE in case of the UE is unable to comply part of the configuration. The SLRB configuration contains SLRB ID).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Jung to have the feature of “transmitting a PC5-RRC message to the second UE if the first UE is unable to comply with at least a portion of the sidelink configuration included in the RRC Reconfiguration message, wherein the PC5-RRC message includes an identity of a first SL DRB or an identity of the sidelink QoS flow for release” as taught by Samsung. The suggestion/motivation would have been to handle RRC configuration failure (Samsung Section:1).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0144791 to Kang (Fig.10A and associated paragraphs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415